Case: 20-61203       Document: 00516299063           Page: 1      Date Filed: 04/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 28, 2022
                                    No. 20-61203                           Lyle W. Cayce
                                  Summary Calendar                              Clerk



   Jerson Obdulio Cruz Ventura,

                                                                             Petitioner,

                                          versus

   Merrick Garland, U.S. Attorney General,

                                                                           Respondent.


                          Petition for Review of an Order of
                          the Board of Immigration Appeals
                                  No. A 205 001 748


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Jerson Cruz Ventura, a native and citizen of Honduras, petitions for
   review of the decision of the Board of Immigration Appeals (“BIA”) dismis-
   sing his appeal of the denial by an Immigration Judge (I.J.) of his application
   for cancellation of removal. Cruz Ventura contends that he demonstrated


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61203       Document: 00516299063          Page: 2   Date Filed: 04/28/2022




                                     No. 20-61203


   that his removal would cause exceptional and extremely unusual hardship to
   his children. Because he does not challenge the BIA’s denial of his motion
   for a remand to consider new evidence, he has abandoned any challenge to
   that determination. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir.
   2003); Chambers v. Mukasey, 520 F.3d 445, 448 n.1 (5th Cir. 2008).
            We review the BIA’s decision and consider the I.J.’s decision only to
   the extent that it influenced the BIA. Singh v. Sessions, 880 F.3d 220, 224
   (5th Cir. 2018). Factual findings are reviewed for substantial evidence, legal
   determinations de novo. Guerrero Trejo v. Garland, 3 F.4th 760, 774 (5th Cir.
   2021).
            Cancellation of removal is available to applicants who have been con-
   tinuously present in the United States for ten years or more before filing an
   application; who can establish good moral character during that time; who
   have no disqualifying convictions; and whose spouse, children, or parent
   would suffer exceptional and extremely unusual hardship if the applicant
   were removed. 8 U.S.C. § 1229b(b)(1). Despite Cruz Ventura’s assertions
   to the contrary, the consequences facing his children if he were removed are
   not “‘substantially’ beyond the ordinary hardship that would be expected
   when a close family member leaves this country.” Guerrero Trejo, 3 F.4th
   at 775 (quoting In Re Monreal-Aguinaga, 23 I. & N. Dec. 56, 62 (BIA 2001)).
   Substantial evidence supports the determination that Cruz Ventura was ineli-
   gible for cancellation of removal. See id. at 774.
            Accordingly, the petition for review is DENIED. The government’s
   motion to dismiss is also DENIED.




                                          2